Per Curiam.
The defendant was denied a fair and impartial trial. The comments of the trial judge during colloquy with counsel and in making rulings; his interruption of the cross-examination of the People’s witnesses and the direct examination of the defendant and his witnesses; his extended cross-examination of the defendant; and his overemphasis in the charge of the People’s evidence, of the prosecution’s interpretation thereof, and the inferences which the People sought to have drawn therefrom, all had the effect of placing before the jury the People’s case in its most favorable light and of discrediting the defense. The court’s impression of the defendant’s guilt stood out so strongly during the trial that its effect on the jury could not possibly have been cured by the formal instructions that they were not to be influenced by any opinion which the court might entertain.
We feel constrained, therefore, to reverse and grant a new trial, notwithstanding that the evidence was sufficient to warrant a finding of guilt.
It follows, therefore, that the judgment should be reversed and a new trial ordered.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Judgment unanimously reversed and a new trial ordered.